DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s amendment filed on December 17, 2020 is entered.
	Claims 2-7, 9-14, 16, 17, 19, 21, 22, and 26 have been canceled.	
	Claims 1, 8, 15, 18, 20, 23-25, and 27-32 are pending and currently under consideration.

3.	In view of applicant’s statement, the previous rejection under 35 USC 103 has been withdrawn.

	Applicant states that not later than the effective filing date of the claimed invention, the subject matter disclosed in Ross et al., (WO 2018/158349) and the claimed invention were owned by the assignee of the instant application, Affimed GmbH.  As such the rejection under 35 USC 103 based on Ross et al. has been withdrawn.

EXAMINER'S AMENDMENT
	
4.	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

5.	Authorization for this Examiner's Amendment was given in a telephone interview with applicant’s representative Steven Lendaris on January 4, 2021.

In the Claims:

6.	In claim 1, the word BCMA in line 2 has been replaced with ---B cell maturation antigen (BCMA)---.



8.	In claim 24, the word BCMA in line 3 has been replaced with ---B cell maturation antigen (BCMA)---.

REASONS FOR ALLOWANCE

9.	The following is an Examiner's Statement of Reasons for Allowance: 

Applicant’s amendment has obviated the previous rejections of record in the Office Action mailed on December 4, 2020. The claimed multispecific antigen-binding protein comprising the two anti-B cell maturation antigen (BCMA) Fabs and two CD16 antigen binding moieties having the recited amino acid sequences for the CDRs is free of the prior art.

Accordingly, claims 1, 8, 15, 18, 20, 23-25, and 27-32 are deemed allowable. 

10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142.  The examiner can normally be reached on Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUN W DAHLE/Primary Examiner, Art Unit 1644